Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 – 3, 5 – 12, 14 – 16, and 18 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linder et al (US 2001/0007056 A1) (herein after Linder.)

	Regarding Claim 1 Linder teaches, a circuit for measuring impedance (Fig. 7, system 100), comprising: a current mirror (Fig. 7: current source/sink circuit 700) comprising a first current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to multiplexer 705 to first diode 250, to electrode 120A, to electrode 120B, to ground) and a second current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to voltage measurement circuit 600), wherein the first current path is an input current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current source/sink circuit 700, multiplexer 705, first diode 250, electrode 120A, electrode 120B are coupled together), and wherein the second current path is an output mirrored current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250); a sensor (Fig. 7: defibrillation lead impedance) having a terminal (Fig. 7: electrode 120A, to electrode 120B) electrically coupled to the input current path of the current mirror (Fig. 7, ¶ 0035); a charge collector (Fig. 7: sampling capacitor 1000 and sampling capacitor 1100) electrically coupled to the output mirrored current path of the current mirror (Fig. 7, ¶ 0067; Examiner interpretation: sampling capacitor 1000 is coupled to current source/sink circuit 700); and an analog-to-digital converter (Figs. 7, 11: controller 235 and capacitor 1045) and a plurality of switches (Fig. 11: first input switch 1005 and series multiplexer switch 1025) to selectively couple the charge collector to the output mirrored current path or the analog-to-digital converter(Fig. 1, ¶ 0066), the plurality of switches including: first switch (Fig. 11: first input switch 1005)to electrically couple the charge collector to the output mirrored path of the current mirror (Fig. 11, ¶ 0066); and a second switch (Fig. 11: series multiplexer switch 1025) to electrically couple the charge collector to the analog-to-digital converter (Fig. 11, ¶ 0066) wherein: the current mirror mirrors a current through the sensor via the input current path to the output mirrored current path (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250 to electrode 120A to ground), the charge collector collects charge over a known time and transfers the charge collected on the charge collector into the analog-to-digital converter (Fig. 11, ¶ 0068; Examiner interpretation: During the time period t3-t2 (i.e., φ2), sampling capacitor 1000 transfers the collected charge to controller 235); and   d 4the analog-to-digital converter outputs a digital value of the charge collected on the charge collector over the known time, wherein the digital value corresponds to an impedance of the sensor. (Fig. 7, ¶ 0046.)

	Regarding Claim 2, Linder teaches the limitations of claim 1, which this claim depends on.
Linder further teaches, the circuit for measuring impedance of claim 1, wherein the analog-to-digital converter comprises a capacitive digital-to-analog converter (CAPDAC) (Figs. 7, 11: controller 235 and capacitor 1045.)

	Regarding Claim 3, Linder teaches the limitations of claim 1, which this claim depends on.
Linder further teaches, the circuit for measuring impedance of claim 1, further comprising: a first switch (Fig. 1: shunt multiplexer switch 1030 and shunt multiplexer switch 1130) to electrically couple the charge collector to a ground.

	Regarding Claim 5, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a current mirror bias voltage source (Fig. 11: voltage at node 910) electrically coupled to an input port of the current mirror. (Fig. 11, ¶ 0062.)

Regarding Claim 6, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising: an impedance circuit element (Fig. 11: heart resistance 200) electrically coupled to the sensor; and a voltage bias (Fig. 7: defibrillation output supply 205) electrically coupled to the impedance circuit element.

	Regarding Claim 7, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, wherein the current mirror is configured to receive a current mirror bias voltage to provide a voltage step to the sensor terminal. (Fig. 7, ¶ 0062; Examiner interpretation: current source/sink circuit 700 receives the bias voltage at voltage at node 910 and provide a voltage electrode 120A or electrode 120B.)

	Regarding Claim 8, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising an H-bridge (Fig. 7: multiplexer 705, first switch 225, second switch 230), the H-bridge comprising a plurality of switches to reverse a polarity of a voltage across the terminal of the sensor. (Fig. 7, ¶ 0037; ¶ 0040; Examiner interpretation: when second switch 230 is on and first switch 225 is off, the voltage from electrode 120A has a higher polarity than the voltage at electrode 120B. When first switch 225 is on and second switch 230 is off, the voltage polarity is reversed.)

	Regarding Claim 9, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a timer (Figs. 1, 7; Examiner interpretation: the system 100 inherently has a timing generator to generate the timing signals) to switch a plurality of switches according to a timing scheme, the timing scheme configured to cause the charge collector to collect charge over the known time. (Fig. 11, ¶ 0068; Examiner interpretation: During the time period t3-t2 (i.e., φ2), sampling capacitor 1000 transfers the collected charge to controller 235.)

	Regarding Claim 10, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, wherein the analog-to-digital converter comprises a capacitive digital-to-analog converter circuit element (Figs. 7, 11: controller 235 and capacitor 1045) to convert charge discharged from the charge collector into a digital representation of the charge. (Fig. 7, ¶ 0046.)

Regarding Claim 11, Linder teaches the limitations of claim 1, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 1, further comprising a processor, microcontroller, or state machine (Figs. 7, 11: controller 235) to determine an impedance across the sensor terminals based on charge collected by the charge collector. (Fig. 7, ¶ 0046.)

	Regarding Claim 12, Linder teaches the limitations of claim 11, which this claim depends on.
	Linder further teaches, the circuit for measuring impedance of claim 11, wherein the processor is configured to determine impedance by determining a resistance based on the charge collected by the charge collector and a voltage step across the charge collector for the known time. (Fig. 7, ¶ 0046; Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3.)

	Regarding Claim 14 Linder teaches, a method for measuring an impedance (claim 1), comprising: charging an integration capacitor (Fig. 7: sampling capacitor 1000), via a current mirror (Fig. 7: current source/sink circuit 700), with a first current  (Fig. 7, ¶ 0045: I250A) through the impedance in a first direction for a first predetermined amount of time (Fig. 7, ¶ 0039; Examiner interpretation: during the first direction at time t1, I250A  flows from current source/sink circuit 700 to multiplexer 705 to first diode 250 to electrode 120A to electrode 120B to ground); transferring, into an analog-to-digital converter (Figs. 7, 11: controller 235 and capacitor 1045), a first collected charge on the integration capacitor (Fig. 7, ¶ 0046; Examiner interpretation: the first collected charge in capacitor 1000 is during the time period between t1, and t2), wherein the first collected charge is based on the first current, and wherein the analog-to-digital converter outputs a first digital value of the first collected charge on the integration capacitor (Fig. 7, ¶ 0046); charging the integration capacitor (Fig. 7: sampling capacitor 1100), via the current mirror, with a second current (Fig. 7, ¶ 0049: I270) in a second direction for a second predetermined amount of time (Fig. 7, ¶ 0040; Examiner interpretation: during the second direction at time t3, I270 flows from current source/sink circuit 700 to multiplexer 705 to second diode 270 to electrode 120B to electrode 120A to ground) after charging the integration capacitor with the first current through the impedance in the first direction, wherein the second direction is different from the first direction (Fig. 7, ¶ 0040); transferring, into the analog-to-digital converter, a second collected charge on the integration capacitor (Fig. 7, ¶ 0074; Examiner interpretation: the second collected charge in capacitor 1100 is during the time period between t4, and t5), wherein the second collected charge is based on the second current, and wherein the analog-to-digital converter outputs a second digital value of the second collected charge on the integration capacitor (Fig. 11, ¶ 0046); charging the integration capacitor, via the current mirror, with a third current (Fig. 7, ¶ 0045: I250B) in the first direction for a third predetermined amount of time after charging the integration capacitor with the second current in the second direction (Fig. 7, ¶ 0045; Examiner interpretation: during the first direction at time t2, I250B  flows from current source/sink circuit 700 to multiplexer 705 to first diode 250 to electrode 120A to electrode 120B to ground); transferring, into the analog-to-digital converter, a third collected charge on the integration capacitor, wherein the third collected charge is based on the third current (Fig. 7, ¶ 0046; Examiner interpretation: the third collected charge in capacitor 1000 is during the time period between t2, and t3), and wherein the analog-to-digital converter outputs a third digital value of the third collected charge on the integration capacitor (Fig. 7, ¶ 0046); and computing a characteristic of the impedance based, at least in part, on the first digital value of the first collected charge based on the first current in the first direction (Fig. 7, ¶ 0046), the second digital value of the second collected charge based on the second current in the second direction different from the first direction (Fig. 7, ¶ 0046) and the third digital value of the third collected charge and based on the third current in the first direction (Fig. 7, ¶ 0046.)

	Regarding Claim 15, Linder teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising computing the first collected charge (Fig. 7, ¶ 0046; Examiner interpretation: the first collected charge in capacitor 1000 is computed during time period between t1, and t2) and second collected charge (Fig. 7, ¶ 0074; Examiner interpretation: the second collected charge in capacitor 1100 is computed during the time period between t4, and t5) on the integration capacitor, comprises discharging the integrating capacitor into a digital-to-analog converter to provide a digital representation of collected charge. (Fig. 7, ¶ 0046.)

	Regarding Claim 16, Linder teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, wherein determining a characteristic of the impedance comprises determining a series resistance R of the impedance based on a product of Vstep and tint, divided by Q (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3. Current I is determined using the equation I = Q/t. Impedance Z1D can be rewritten as Z1D = V(t/Q)), wherein Vstep is a voltage step applied to the impedance, tint corresponds to the second predetermined amount of time; and Q is a collected charge by the integration capacitor. (Fig. 7, ¶ 0046.)

	Regarding Claim 18, Linder teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising: prior to providing the first current through the impedance: discharging the integration capacitor to ground (Fig. 7, ¶ 0076; Examiner interpretation: before performing a calibration procedure, it is inherent to discharge the integration capacitor to have accurate measurement); providing a known calibration current (Fig. 7, ¶ 0037: test current I250 of predetermined approximately constant magnitude) for a calibration time period (Fig. 7, ¶ 0037; time period between t1, and t2) on an input current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current source/sink circuit 700, multiplexer 705, first diode 250, electrode 120A, electrode 120B are coupled together); mirroring the known calibration current for a first time period on an output mirrored current path of the current mirror (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250); collecting a calibration charge on the integration capacitor for the calibration time period(Fig. 7, ¶ 0046; Examiner interpretation: the calibration charge is collected in capacitor 1000 during the time period between t1, and t2); discharging the calibration charge into the analog-to-digital converter (Fig. 7, ¶ 0046); and determining a digital value representative of the collected calibration charge based on the known calibration current and the calibration time period. (Fig. 7, ¶ 0046.)

	Regarding Claim 19 Linder teaches, a system (Fig. 1, system 100) comprising: a sensor element (Fig. 7: defibrillation lead impedance) comprising two or more sensor terminals (Fig. 7: electrode 120A and electrode 120B); a timing generator (Fig. 1; Examiner interpretation: the system 100 inherently has a timing generator to generate the timing signals); a portable power source (Fig. 1: system 100; Examiner interpretation: system 100 inherently has a portable power source because it’s a portable system); an impedance measurement circuit (Fig. 7, system 100), comprising: a current mirror circuit (Fig. 7: current source/sink circuit 700) comprising a first current path (Fig. 7, ¶ 0060; Examiner interpretation: the first current path is from current source/sink circuit 700 to multiplexer 705 to first diode 250, to electrode 120A, to electrode 120B, to ground) and a second current path (Fig. 7, ¶ 0060; Examiner interpretation: the path from current source/sink circuit 700 to voltage measurement circuit 600), wherein the first current path is an input current path of the current mirror circuit (Fig. 7, ¶ 0060; Examiner interpretation: current source/sink circuit 700, multiplexer 705, first diode 250, electrode 120A, electrode 120B are coupled together), and wherein the second current path is an output mirrored current path of the current mirror circuit (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250); the two or more sensor terminals (Fig. 7: electrode 120A, to electrode 120B) electrically connected to the input current path of the current mirror circuit (Fig. 7, ¶ 0035); an integration capacitor (Fig. 7: sampling capacitor 1000 and sampling capacitor 1100) electrically connected to the output mirrored current path of the current mirror circuit(Fig. 7, ¶ 0067; Examiner interpretation: sampling capacitor 1000 is coupled to current source/sink circuit 700); an analog-to-digital converter (Figs. 7, 11: controller 235 and capacitor 1045); and a plurality of switches (Fig. 11: first input switch 1005 and series multiplexer switch 1025) to selectively couple the charge collector to the output mirrored current path or the analog-to-digital converter (Fig. 1, ¶ 0066), the plurality of switches including: a first switch (Fig. 11: first input switch 1005) to electrically couple the charge collector to the output mirrored path of the current mirror (Fig. 1, ¶ 0066); and a second switch (Fig. 11: series multiplexer switch 1025) to electrically couple the charge collector to the analog-to-digital converter (Fig. 1, ¶ 0066) wherein: the current mirror circuit mirrors a current through the sensor element via the input current path to the output mirrored current path (Fig. 7, ¶ 0060; Examiner interpretation: current flowing from current source/sink circuit 700 to voltage measurement circuit 600 is the same (mirror) current as the current flowing from the current source/sink circuit 700 to the first diode 250 to electrode 120A to ground); the integration capacitor collects charge over a predetermined amount of time and transfers the charge collected on the integration capacitor into the analog-to-digital converter (Fig. 11, ¶ 0068; Examiner interpretation: During the time period t3-t2 (i.e., φ2), sampling capacitor 1000 transfers charge to controller 235); and the analog-to-digital converter outputs a digital representation of the charge collected on the integration capacitor over the predetermined amount of time (Fig. 7, ¶ 0046); and a processor (Figs. 7, 11: controller 235 and capacitor 1045) implemented at least partly in hardware to determine a charge on the integration capacitor based on the digital representation of the charge and to determine an impedance across the two or more sensor terminals based, at least in part, on the determined charge on the integration capacitor. (Fig. 7, ¶ 0046.)

	Regarding Claim 20, Linder teaches the limitations of claim 19, which this claim depends on.
	Linder further teaches, the system of claim 19, wherein the processor is configured to determine the impedance based on                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    s
                                                    t
                                                    e
                                                    p
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D is determined based on voltages V252A and V252B; and currents I250A and I250B. Currents I250A and I250B are due to the charge collected at time intervals t1, t2 and t2, t3. Current I is determined using the equation I = Q/t. Impedance Z1D can be rewritten as Z1D = V(t/Q)), wherein R is the series resistance of the impedance(Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: defibrillation lead impedance Z1D), Vstep is a voltage step applied to the impedance (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: voltages V252A and V252B is Vstep), tint is a known time (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: time intervals t1, t2 and t2, t3 is tint); and Q is a collected charge by the integration capacitor. (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: collected charge Q is computed by Q = I*t.)

	Regarding Claim 21, Linder teaches the limitations of claim 14, which this claim depends on.
	Linder further teaches, the method of claim 14, further comprising: opening a first switch (Fig. 10, ¶ 0066: first input switch 1005) to electrically decouple the integration capacitor from the current mirror; and closing a second switch (Fig. 10, ¶ 0066: multiplexer switch 1025) to electrically couple the integration capacitor to the analog-to-digital converter, wherein the first collected charge on the integration capacitor is transferred into the analog-to-digital converter while the first switch is opened and the second switch is closed. (Fig. 7, ¶ 0046: Equation (1); Examiner interpretation: the charge collected at time intervals t1, t2 is sampled by controller 235.)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al (US 2001/0007056 A1) (herein after Linder) as applied to claims 1 – 3, 5 – 12, 14 – 16, and 18 – 21 above, and further in view of Birk et al (US 2017/0089966 A1) (herein after Birk).

	Regarding Claim 4, Linder teaches the limitations of claim 3, which this claim depends on.
Linder further teaches, the circuit for measuring impedance of claim 3, further comprising: —; a fourth switch to electrically couple the charge collector to the current mirror; —.
Linder fails to teach, a current source electrically connected to the first current path of the current mirror; — and a fifth switch to electrically couple the current source to the current mirror.
In analogous art, Birk teaches, a current source (Fig. 2, current source 208) electrically connected to the first current path (Fig. 2, ¶ 0037; Examiner interpretation: the path that flows current iref) of the current mirror (Fig. 2, current mirror 214); — and a fifth switch (Fig. 2, switch S1) to electrically couple the current source to the current mirror. (Fig. 2, ¶ 0040.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by combining the first current path taught by taught by Linder with a current source electrically connected to a first current path of a current mirror; and a fifth switch to electrically couple the current source to the current mirror, taught by Birk to achieve the predictable result of a current path with a current source so as to provide a known current value to measure an unknown impedance [Birk: ¶ 0021.]
	Regarding Claim 13, Linder teaches the limitations of claim 11, which this claim depends on.
	Linder fails to teach, the circuit for measuring impedance of claim 11, wherein the processor is configured to determine impedance by determining a capacitance based on the charge collected by the charge collector and a voltage difference of two voltage steps across the charge collector for two known times.
	In analogous art, Birk teaches, wherein the processor (Fig. 2: processor 206) is configured to determine impedance (Fig. 2, ¶ 0033: equation (6)) by determining a capacitance (Fig. 2: Cunknown) based on the charge collected by the charge collector (Fig. 2: Cmeas) and a voltage difference of two voltage steps (Fig. 2: Vmeas) across the charge collector for two known times. (Fig. 2: time t.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by combining the processor taught by Linder with the processor taught by Birk; combining the impedance element taught by Linder with the impedance element taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

	Regarding Claim 17, Linder teaches the limitations of claim 14, which this claim depends on.
	Linder fails to teach, wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q /Vdiff, wherein C is the series capacitance of the impedance, Vdiff is a voltage drop difference between the first known time and second known time, and Q is a collected charge on the integration capacitor.
	In analogous art, Birk teaches, wherein determining a characteristic of the impedance comprises determining a capacitance of the impedance based on: C = Q /Vdiff (Fig. 2, ¶ 0033: equation (6)), wherein C is the series capacitance of the impedance (Fig. 2: Cunknown), Vdiff is a voltage drop difference (Fig. 2: Vmeas) between the first known time and second known time (Fig. 2: time t.), and Q (Fig. 2, ¶ 0033: equation (6); Examiner interpretation: charge Q is obtained by product I*t) is a collected charge on the integration capacitor. (Fig. 2: Cmeas)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Linder by combining the method of measuring an impedance taught by Linder with the method of measuring an impedance taught by Birk to achieve the predictable result of measuring an impedance to determine an unknown capacitance. [Birk: ¶ 0021.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Udupa et al (US 10,006,950 B2) teaches, a circuit for measuring impedance (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868